Order entered March 20, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01333-CR
                                     No. 05-13-01334-CR
                                     No. 05-13-01335-CR
                                     No. 05-13-01336-CR

                           SHIRLEY ANN ALFARO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the 363rd Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F10-62798-W, F10-62799-W, F10-62800-W, F10-62801-W

                                          ORDER
       The Court GRANTS appellant’s March 18, 2014 motion to extend time to file her briefs.

We ORDER the appellant’s brief received on March 18, 2014 filed as of the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE